Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 10, 2018

The Court of Appeals hereby passes the following order:

A19E0007. FORD MOTOR COMPANY et al. v. KIM HILL et al.

      Upon consideration of the plaintiffs/appellees’ emergency motion to dismiss
defendant/appellant’s notice of appeal from the trial court’s order entered on July 19,
2018, the motion is hereby DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/10/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.